Citation Nr: 1604313	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  14-02 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypothyroidism.

2.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension and if so, whether the reopened claim should be granted.

3.  Whether new and material evidence has been received to reopen a claim for service connection for heart disease, and if so, whether the reopened claim should be granted.

4.  Whether new and material evidence has been received to reopen a claim for service connection for hepatitis C, and if so, whether the reopened claim should be granted.

5.  Entitlement to service connection for bilateral hearing loss disability.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to an initial rating in excess of 50 percent prior to February 25, 2015, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD) with alcohol abuse.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1980.   

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

The claims of entitlement to service connection for hypertension, heart disease, and hepatitis C and the claims of entitlement to an increased rating for PTSD and a TDIU are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A rating decision issued in August 2011 denied service connection for hypothyroidism, hypertension, heart disease, and hepatitis C; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  The evidence added to the record subsequent to the August 2011 rating decision is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for hypothyroidism or raise a reasonable possibility of substantiating the claim for service connection for hypothyroidism.

3.  The evidence received subsequent to the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension.

4.  The evidence received subsequent to the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim for service connection for heart disease.

5.  The evidence received subsequent to the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim for service connection for hepatitis C.

6.  A hearing loss disability was not present during service or within a year of discharge and no current hearing loss disability is related to service.  

7.  Tinnitus was not present during service or within a year of discharge and is not related to service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for hypothyroidism.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence to reopen the claim of entitlement to service connection for hypertension has been presented.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence to reopen the claim of entitlement to service connection for heart disease has been presented.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  New and material evidence to reopen the claim of entitlement to service connection for hepatitis C has been presented.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria for service connection of a hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  
 
6.  The criteria for service connection of tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the Court has held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  VAOPGCPREC 6-2014. 

With regard to the claims for service connection for hearing loss and tinnitus, the appellant was provided all required notice in May 2012, prior to the initial adjudication of the claims.

With regard to the application to reopen the claim for service connection for hypothyroidism, the Veteran was provided all required notice in letters issued in May and October 2012.  Notably, the October 2012 letter provided the Veteran notice of the technical meanings of "new" and "material" and how to open a claim in general in accordance with Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  The Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009). 

The record reflects that all service treatment records and available and relevant post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing postservice evidence that could be obtained to substantiate a claim; the Board is also unaware of any such evidence.  The Veteran was provided an examination to determine whether his hearing loss and tinnitus are related to service and the Board finds the opinions are adequate.  In this regard, the Board notes that in addition to examining the Veteran, the examiner reviewed the Veteran's pertinent history and properly supported each opinion provided.  The Board acknowledges that the Veteran testified that his hearing acuity has worsened, raising the possibility that he meets the standard for hearing loss as defined by VA.  The examiner's opinion does not rely on the absence of VA-defined hearing loss, however, so the Board finds the Veteran's testimony does not affect the probative value of the opinion of record.  Finally, the Board notes that VA has no duty to provide an examination or obtain an opinion in response to the claim to reopen if new and material evidence has not been presented so the Board need not discuss the adequacy of any examination or opinion regarding the hypothyroidism.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007).

II.  New and Material

A.  Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

B.  Factual Background and Analysis

Claims of entitlement to service connection for hypothyroidism, heart disease, hypertension, and hepatitis C were denied in an August 2011 rating decision because the evidence did not suggest that any of the disorders were related to service or a service-connected disability.  The Veteran was notified of this decision but did not appeal the decision or submit pertinent evidence within the appeal period.  

With regard to the hypothyroidism claim, the medical evidence added to the record since the time of the August 2011 decision includes VA treatment and examination records, private treatment records, and statements and testimony from the Veteran that the hypothyroidism is secondary to in-service fume exposure from working in the boiler room.  The medical records added to the record are cumulative of previously considered evidence, which already revealed a diagnosis of hypothyroidism.  The Board acknowledges that the Veteran has reported new theories of entitlement, namely that the hypothyroidism is secondary to in-service fume exposure.  Although the Veteran is competent to report exposure to fumes during service, the record does not suggest that the Veteran is competent to link any in-service fume exposure to the development of hypothyroidism.  In this regard, the Board notes that the record does not show that the Veteran has medical or scientific training or experience with regard to thyroid disorders or disorders related to fume exposure.  In sum, the evidence submitted since the last unappealed denial is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim or raise a possibility of substantiating the claim for service connection for hypothyroidism.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  Shade, 24 Vet. App. at 110.  Thus, reopening of the claim is not warranted.  

With regard to the heart disease, hypertension, and hepatitis C claims, subsequent to the expiration of the appeal period, service connection was granted for posttraumatic stress disorder (PTSD).  The Veteran contends that the heart disease and hypertension are secondary to the service-connected PTSD and that the hepatitis C is secondary to narcotic abuse associated with the PTSD.  Based on these assertions and the grant of service connection for PTSD, the Board finds that reopening of the claims is in order.  

III.  Service Connection

A.  Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such organic disease of the nervous system, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above, and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


B.  Factual Background and Analysis 

The report of the December 1976 entrance examination reveals pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
NT
15
LEFT
20
20
15
NT
20

A September 1977 audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
25
LEFT
15
10
15
20
20

The record reports a finding of mild hearing loss in the right ear, with a pure tone threshold of 30 decibels at 6000 Hertz.

The January 1980 separation examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
10
15
16
LEFT
5
10
15
15
15

A June 2012 VA examination record reveals the Veteran's history of hearing loss and tinnitus which began "a few years ago" and histories of service and post-service noise exposure.  Speech audiometry revealed speech recognition ability of 100 percent in each ear.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
20
25
LEFT
10
10
15
25
25

The examiner determined it was less likely than not that the hearing impairment or tinnitus was related to service, including in-service noise exposure.  The examiner initially determined that the tinnitus was associated with the Veteran's hearing loss because, "tinnitus is known to be a symptom associated with hearing loss."  The examiner noted that the service treatment records documented a finding of mild hearing loss at 6000 Hertz in September 1977.  The examiner reported that the current evaluation of the Veteran was, "completed with headphones and inserts given some ear canal collapse effect at some of the high frequencies."  The examiner explained that this effect, "would cause inconsistent audiometric readings when testing under headphones, depending on earphone placement."  The examiner found this was "likely the case for the threshold differences at 6000 Hertz" from the three service audiometric tests.  The examiner noted that the "problems" with hearing and tinnitus were reported as beginning only a few years earlier and that the Veteran had "significant" occupational noise history and some recreational noise exposure.  The examiner reported that, "given the [Veteran's] noise history, he does not have a 'noise notch' in the audiometric results to include his bone conduction scores, which are better than the air conduction scores."  Thus, the examiner believed it was less likely than not that the Veteran's hearing impairment and tinnitus were caused by service.  

Service connection is not warranted for hearing loss or tinnitus because the preponderance of the evidence shows that no hearing loss disability or tinnitus was present in service or until more than one year thereafter and that the tinnitus and any hearing deficit are unrelated to service.  In this regard, the Board notes that the service treatment and audiogram records do not reveal tinnitus or hearing loss as defined by VA, the Veteran has reported that the hearing impairment and tinnitus began years after service, and the 2012 VA examiner determined any current hearing impairment and tinnitus were not related to service.  The examiner explained that that the in-service finding of "mild hearing loss at 6000 Hertz" was likely due to the use of headphones and that the Veteran did not have a noise notch as would be expected for noise-induced hearing loss.  This is an appropriate, and adequate, rationale for the examiner's opinion.  There is no contrary medical evidence that the Veteran has hearing loss or tinnitus related to service.  In this regard, the Board notes that although the RO referenced a "private medical opinion" regarding the tinnitus in the rating decision on appeal, the RO indicated that the "opinion" only showed a diagnosis of tinnitus.  There is no evidence of outstanding audiological records.  

Although the appellant might believe that he has a hearing loss disability and tinnitus related to service, the record does not suggest the appellant, who is a layperson, is competent to make that determination.  In any event, the Veteran's lay opinion is less probative than the medical opinions against the claims.
 
Accordingly, the claims must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.  


      (CONTINUED ON NEXT PAGE)
      

ORDER

The Board having determined that new and material evidence has not been received, reopening of the claim for service connection for hypothyroidism is denied.

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for hypertension is granted.

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for heart disease is granted.

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for hepatitis C is granted.

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.  


REMAND

The Veteran's contentions, particularly those related to the hepatitis C, suggest an intention to seek service connection for drug abuse secondary to the service-connected PTSD.  In this regard, the Board notes that although the Veteran's alcohol abuse has been determined to be associated with his PTSD, there is no such finding regarding the Veteran's drug abuse.  Therefore, this claim should be developed and adjudicated by the originating agency before the Board decides the pending claims.

Additionally, based on the February 2014 VA Internet article:  Heart-Mind Mystery, VA opinions should be obtained to determine whether the Veteran's coronary artery disease and hypertension are secondary to the service-connected PTSD with alcohol abuse.   

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake all indicated development and then adjudicate the issue of entitlement to service connection for drug abuse as secondary to PTSD.  Inform the Veteran of his appellate rights with respect to the decision.

2.  Undertake appropriate development to obtain any outstanding records pertaining to treatment or evaluation of the Veteran's service-connected disabilities.

3.  Then, afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of the Veteran's heart disease and hypertension.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

With respect to each disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder began during service, is otherwise etiologically related to the Veteran's active service, was caused by a service-connected disability, or was permanently worsened by a service-connected disability.  

The rationale for the opinion(s) must be provided, with consideration of the article provided by the Veteran in July 2015.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Undertake any other indicated development.  

5.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


